Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1, 9, and 17 of the current application teach similar subject matter as the prior art of Jia et al. (US 2019/0236205), Van Hoof et al. (US 10,503,767), and Barve et al. (US 8,577,671).  However the prior art fails to teach “determining, by the middleware component, whether there is sufficient information in the user input and a conversation space in a context storage of the conversational system to identify user intent associated with the user input, wherein the conversation space includes intents, entities, dialog, and context for a given interaction with the user; responsive to the middleware component determining there is not sufficient information to identify user intent, sending, by a communications handler component within the conversational system, a natural language query to an external data source via a natural language query (NLQ) interface” as recited in claim 1 and “determine, by the middleware component, whether there is sufficient information in the user input and a conversation space in a context storage of the conversational system to identify user intent associated with the user input, wherein the conversation space includes intents, entities, dialog, and context for a given interaction with the user; responsive to the middleware component determining there is not sufficient information to identify user intent, send, by a communications handler component within the conversational system, a natural language query to an external data source via a natural language query (NLQ) interface” as recited in claims 9 and 17.
Claims 2-8, 10-16, and 18-20 are allowed for being dependent on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Van Hoof et al. (US 10,540,513) discloses natural language processor extension transmission data protection.
Krenkler et al. (US 2017/0329466) discloses interacting with a digital personal assistant having a user interface.
Van Hoof et al. (US 2019/0362094) discloses natural language processor extension transmission data protection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672